Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7, 10-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1, 10, 14, 16, and 17, the structure of the polythiourethane is unclear; though applicants claim that the crosslinkers comprise free thiol groups, it is unclear if these groups are present within the linkages of the polythiourethane resulting from the reaction of the crosslinker reactant or if the free thiol groups are simply present on the crosslinker reactant, prior to reaction.  
	Secondly, with respect to claim 11, dependent from claim 10, within claim 10, it is claimed that the polymer network is cooled to a second temperature; however, within claim 11, it is claimed that the polymer network is heated to the second temperature; this inconsistency must be clarified.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chatani et al. (US 2018/0237576 A1).
	Chatani et al. disclose the reaction of a polythiol, including species having at least three thiol groups, with a polyisocyanate, including 2,4-diisocyanatotoluene and polyisocyanates extended with polyols, in the presence of a phosphine catalyst, wherein the SH/NCO ratio may be as high as 3:1.  See abstract and paragraphs [0040]-[0064] and [0095].
5.	Though the reference discloses SH/NCO ratios that include unity and lower and polythiols that have functionalities lower than three, the position is taken it would have been obvious to operate using higher functionality polythiols to promote crosslinking and to use SH/NCO ratios that exceed unity to promote complete reaction of the isocyanate groups, so as to preclude the formation of undesirable side reactions.  Furthermore, regarding claims 2 and 3, it would have been obvious to tailor the content of thiol groups, relative to the content of thiourethane groups, because a large excess of thiol groups relative to the groups they yield would have been expected to yield polymers having deleterious properties.  Regarding claim 9, in view of the disclosure of 2,4-diisocyanatotoluene and polyisocyanates extended with polyols, the position is taken that it would have been obvious to use polyol extended toluene diisocyanate, and though not disclosed, the skilled artisan would have found it obvious to use conventional polyether polyols as the extender.
6.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatani et al. (US 2018/0237576 A1) in view of Tanaka et al. (US 2002/0022713 A1).
	Chatani et al. disclose the reaction of a polythiol having free thiol groups with a polyisocyanate, wherein one desiring crosslinking would have been motivated to a higher functionality polythiol.  See abstract and paragraphs [0040]-[0064] and [0095].
7.	Though Chatani et al. fail to disclose the claimed alcoholysis process to recycle and recover polymer reactants, the use of alcoholysis to recycle thiourethanes was known at the time of invention, as evidenced by paragraph [0121] of Tanaka et al.  Accordingly, one seeking to recycle the polymer of the primary reference would have been motivated to subject it to an alcoholysis process.  Furthermore, it would have been obvious to use an alcohol, such as methanol, within the process.
8.	Claim 15 is allowed.
9.	Claims 5-7, 10-14, 16, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	Regarding claims 5-7, 10-16, and 20, the prior art of record fails to disclose the use of the catalyst combination or the process of claims 10, 15, and 16. 
11.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765